Citation Nr: 1445630	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  09-19 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for a lower back disorder.  

3.  Entitlement to service connection for diabetes mellitus (DM), type II.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979.  He had military reserve and/or National Guard service from May 1979 to May 2003.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in August 2010 before the undersigned Acting Veterans Law Judge (AVLJ), sitting in Indianapolis, Indiana.  A copy of the transcript of that hearing is of record.  In December 2010, the Board remanded these claims for additional evidentiary development, to include contemporaneous examinations addressing the etiology of the conditions on appeal.  

In 2012 and 2013, the Veteran submitted additional evidence.  A waiver of review as to this evidence was received in October September 2013.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2013).  The case is now before the Board for further appellate consideration.  

In correspondence to the appellant in July 2014, the Board sought clarification and provided the appellant with the opportunity to properly designate a representative, but no response was received.  See 38 C.F.R. § 14.631 (2013).  Therefore, the Board considers that the appellant is representing himself and will proceed with the adjudication.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not manifested during active service and was not otherwise caused by service or a service-connected disorder.  

2.  A chronic lumbar spine disorder was not shown in service, degenerative disc disease (DDD) of the lumbosacral spine, was not diagnosed within the first year of service discharge, and the competent and credible evidence does not establish that the Veteran's current lumbar spine disability is related to service.  

3.  DM, type II, was not diagnosed within the first year of service discharge, and the competent and credible evidence does not establish that the Veteran's current DM is related to service.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or aggravated by active service and is not secondary to a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  

2.  A lumbar spine disorder, diagnosed as DDD, was not incurred in or aggravated by service, nor can it be presumed to be related to active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  

3.  DM, type II, was not incurred in or aggravated by service, nor can it be presumed to be related to active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran dated in May 2007, October 2007, January 2008, September 2009, and December 2010 from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).  The information and evidence associated with the claims file consist of his service treatment records (STRs), National Guard service and treatment records, VA medical treatment records, private post-service medical treatment records, Social Security Administration records, VA examination reports, and statements and testimony from the Veteran and his representative at the time.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  The development requested on remand in December 2010 has been substantially completed.  Further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  

The appellant was afforded the opportunity to testify before the AVLJ in August 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2013) requires that the decision review officer (DRO) or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ elicited testimony necessary to determine the nature of the appellant's claims regarding entitlement to service connection for a low back disorder and for DM.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2013) nor has identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In addition, certain chronic diseases (e.g., DDD and DM) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2013).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background

Review of the STRs reflects that the Veteran was seen for anxiety and stress in May and June 1976 associated with epigastric problems.  No chronic psychiatric disorder was noted, however, in the records, to include at time of separation in October 1978.  The STRs also show that the Veteran seen in February and March 1978 for injury to the lower back.  X-ray in March 1978 was negative.  It is noted that blood work was accomplished in February 1978.  Probable prostatitis was noted.  No chronic low back disorder or DM was noted at time of service separation in October 1978.  National Guard treatment records show that a September 1993 examination revealed a laminectomy scar and clinical endocrine system, spine, and psychiatric evaluations were normal.  In his November 1997 report of medical history the Veteran noted he had a back operation at age 45, but denied having had any history of sugar or albumin in urine, recurrent back pain, or depression or frequent worry.

Post service records also show that the Veteran has been seen for psychiatric complaints to include depression, and that he reported having back pain in February 1996 when being seen for epigastric complaints.  Additional low back and DM related complaints (numbness in extremities) were recorded in 2006 and thereafter.  DM was diagnosed following testing in 2006 and degenerative disease of the lumbar spine was noted upon magnetic resonance imaging (MRI) in early 2007.  

In the Veteran's statements and testimony, he contends that he has a psychiatric disorder of service origin.  He also reports that he has a low back disorder that had its onset during service as indicated by his inservice treatment for such.  As for his DM, he points out that he was treated for polyuria in February 1978.  He also states that he was diagnosed with DM in the early 1980s, just after service separation.  

In December 2010, the Board remanded the claims for additional VA examinations to address the etiology of the disorders on appeal.  The requested VA examinations were conducted in November 2011, and the reports are of record.  The examiners who conducted the evaluations reviewed the claims file and the Veteran.  

Upon psychiatric examination, the Veteran gave a history of having trouble keeping a job after service.  His complaints included depression and sleep impairment.  Following exam of the Veteran, the examiner opined that the Veteran maintained a sense of entitlement to benefits that he had not received.  At this time, the Veteran did not meet the criteria for depression (not otherwise specified (NOS)) per his reports of depressive symptoms that affect his mood and concentration.  His description of symptoms was vague and nondescriptive.  Moreover, during the assessment, the Veteran contended that his depression began during service, but for the majority of the interview, he discussed how his depression was caused by the discrimination and harassment that he felt that he experienced as a janitor during his reserve duty.  He also had a long history of interpersonal conflicts that were likely related to his personality characteristics and lack of coping skills.  

Therefore, the examiner opined that the Veteran's current depression was less likely as not (less than 50 percent) caused by his military service or related to his hiatal hernia or his hearing loss.  Instead, his current depressive symptoms were found to be most likely related to his perceived discrimination and denial of benefits.  

VA examinations of the spine and DM were conducted by another VA examiner in November 2011.  As for the low back, it was noted that the Veteran had a history of an in-service back injury and that he stated he was almost paralyzed by the injury.  He gave a history of surgery to the back in 1988, but did not recall what was done.  The examiner reviewed the STRs and noted that the inservice injury documented in 1978 was an acute muscular strain that would have been expected to have a limited duration based on the natural history of lumbosacral strain.  She noted that the records showed that the strain symptoms decreased greatly over six days, and that there were no further visits during active service and no chronic back disorder was noted at time of separation examination in October 1978.  There was no further mention of additional low back problems until surgery in 1988 and additional problems after that were not noted until years later.  The diagnoses included DDD of the lumbar spine.  The examiner opined that the record did not demonstrate that the Veteran's lumbar spine disorder was due to the acute injury in 1978.  For rationale, she pointed out that there was a nine year span from the time that the Veteran was separated from service to the time of his back surgery in 1988.  Thus, his back disorder was less likely than not (less than 50 percent probability) incurred during service or caused by any injury, event, or illness, during service.  

Upon DM exam, the VA examiner noted that the Veteran stated that he thought his DM was diagnosed in 2004.  She noted that she found initial reference to this condition being diagnosed in 2001, although others stated that it began after that date.  She specifically related that she reviewed the STRs for urinalysis results for evidence of DM, but there was no evidence of him having glycosuria or any labs that suggested that he had diabetes while in service.  

Analysis

The Board finds that the weight of the evidence demonstrates that the Veteran did not have an acquired psychiatric disorder, a chronic low back disorder, or diabetic symptoms resulting in a diagnosis of DM during service or until many years after separation.  There is no competent evidence which indicates that the Veteran's depression, low back disorder, or DM, first diagnosed many years after service, were manifested during service or within a presumptive period following service.  Further, there is no competent evidence indicating a nexus between the depression, DDD of the lumbar spine, or the DM and the Veteran's military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

In reaching these decisions, the Board has reviewed the entirety of the evidence of record but finds that there is no other evidence of record which contradicts the findings presented above with regard to the issues on appeal.  Here, the evidence weighs against finding that the Veteran's acquired psychiatric disorder, his low back disorder, or his DM is etiologically linked to military service.  

The Board finds that the 2011 examiners' reports, with opinions as summarized above, represents the most probative evidence regarding the etiologies of the disorders on appeal.  Each of the opinions provided was based on a review of the Veteran's complete medical records and examinations.  Thus, it takes into account the medical evidence in favor and against the Veteran's claims, and makes references to specific physical findings set forth throughout the medical record.  This latter fact is particularly important, in the Board's judgment, as the references make for more convincing rationales.  

The Board acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is evidence of continuity of symptomatology after service.  38 C.F.R. § 3.303(b).  In this case, however, the most persuasive evidence establishes that the Veteran had an acute low back disorder in service that resolved.  It was many years later before he was seen for any additional back problems.  Moreover, he had no chronic psychiatric disorder during service or until many years later.  The November 2011 VA examiner has opined that the post service diagnosis of depression is unrelated to service and unrelated to any service-connected condition.  Instead, she found that the lack of psychiatric complaints during service or proximately thereafter, as well as the history related by the Veteran, showed that his depression was related to perceived discrimination and denial of benefits.  

Similarly, the claimant had no complaints attributable to DM during service or proximately following service.  Although the evidence showed probable prostatitis during service, blood work at that time did not result in a report of DM.  Nor was 
this condition noted upon service separation or subsequent National Guard examination reports, and it was many years later before DM was diagnosed.  As to the claims for service connection, the evidence in this case does not show continuity of symptomatology associated with a chronic disability for the purposes of application of 38 C.F.R. § 3.303(b).  

The Board acknowledges the Veteran's belief that he has an acquired psychiatric disorder, a low back disorder, and DM of service origin.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  

As the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, a low back disorder, and DM, the benefit-of-the-doubt rule does not apply and this claim is denied.  



ORDER

Entitlement to an acquired psychiatric disorder is denied.  

Entitlement to service connection for a lower back disorder is denied.  

Entitlement to service connection DM, type II, is denied.  



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


